Exhibit 10.28

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is executed as of the         
day of January, 2007, by OurPet’s Company, a Colorado corporation (the
“Company”) and                     , an individual (the “Indemnitee”).

WHEREAS, the Indemnitee has agreed to serve as a member of the Company’s Board
of Directors; and

WHEREAS, the Indemnitee is willing to serve as a director of the Company only in
the event that the Company and the Indemnitee execute this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, the Company agrees in favor of the Indemnitee as follows:

 

  1. Indemnification.

(a) Except as otherwise provided herein, to the fullest extent permitted by the
Colorado Business Corporation Act, the Company shall indemnify and hold harmless
the Indemnitee and the Indemnitee’s representatives, heirs, successors and
assigns from and against all damages, costs, losses, liabilities and expenses,
including, without limitation, attorneys’ fees, judgments, fines and amounts
paid in settlement, incurred by the Indemnitee by reason of the fact that the
Indemnitee is or was a director and/or officer of the Company or is or was
serving at the request of the Company as a director and/or officer, trustee,
employee or agent of another domestic or foreign, nonprofit or for profit,
corporation, partnership, joint venture, trust or other enterprise.

(b) Unless otherwise required by applicable law, the Company shall have no
obligation to indemnify the Indemnitee in connection with any action, suit or
proceeding (collectively, “Proceeding”) if, in connection with the matter upon
which the Proceeding is based, (i) the Indemnitee failed to act in good faith or
in a manner reasonably believed to be in, or not opposed to, the best interests
of the Company, (ii) in connection with any criminal Proceeding, the Indemnitee
had reasonable cause to believe his conduct was unlawful or (iii) if the
Indemnitee has been adjudged liable to the Company.

(c) All costs and expenses, including, without limitation, attorneys’ fees,
incurred by the Indemnitee with respect to which the Indemnitee is entitled to
the indemnification set forth in paragraph 1 hereof shall be paid promptly by
the Company as they are incurred by the Indemnitee upon notice thereof from the
Indemnitee to the Company.

(d) The foregoing provisions of this paragraph 1 shall continue to apply to the
Indemnitee after he has ceased to be a director and/or officer of the Company or
has ceased to serve at its request as set forth above.



--------------------------------------------------------------------------------

(e) To the extent the Company maintains an insurance policy or policies
providing directors’ and officers’ liability insurance coverage, the Indemnitee
will be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any director or
officer under such policy.

 

  2. Miscellaneous.

(a) This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Colorado, without regard to principles
of conflicts of law.

(b) The rights of Indemnitee hereunder will be in addition to any other rights
Indemnitee may have under the Company’s [Certificate of Incorporation and/or
By-Laws], or the substantive laws of the Company’s jurisdiction of
incorporation, any other contract or otherwise (collectively, “Other Indemnity
Provisions”); provided, however, that (a) to the extent that Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder; and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to the indemnification than that
provided under this Indemnification Agreement as of the date hereof, Indemnitee
will be deemed to have such greater right hereunder. The Company has not
previously adopted, and will not adopt, any amendment to its [Certificate of
Incorporation and/or By-Laws] the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Indemnification
Agreement or any Other Indemnity Provision.

(c) This agreement may not be assigned by either party hereto without the
consent of the other party hereto. This Agreement shall be binding upon and
shall inure to the benefit of the Company and the Indemnitee and their
respective heirs, executors, legal representatives, successors and assigns.

(d) This Agreement may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together shall constitute one and the same Agreement.

(e) Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is finally determined by a court of competent
jurisdiction to be unenforceable or invalid under applicable law, such provision
will be effective only to the extent of its enforceability or validity, without
affecting the enforceability or validity of the remainder of this Agreement, and
the parties agree that such court shall have jurisdiction to reform this
Agreement to the maximum extent permitted by law, and the parties agree to abide
by the court’s determination. In the event that any such provision of this
Agreement cannot be reformed, such provision will be deemed severed from this
Agreement, but every other provision of this Agreement shall remain in full
force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

    OURPET’S COMPANY

 

    By:  

 

[PRINT NAME]     Name:   John G. Murchie     Title:   Vice President & Treasurer